First, appellant argues that counsel was ineffective for
                  discouraging him from accepting the State's guilty plea offer. Appellant
                  has failed to demonstrate deficiency. The reasonableness of counsel's
                  actions are evaluated as of the time of the action, not through "the
                  distorting effects of hindsight."    Strickland, 466 U.S. at 689. Counsel
                  testified that he had based his recommendation to reject the plea offer on
                  the evidence and appellant's own words, and that it was only after hearing
                  appellant's testimony at trial, the full contents of which he "didn't see . . .
                  coming," that he realized he should have counseled him to accept the plea
                  offer. Further, appellant's case is distinguishable from La/ler v. Cooper, in
                  which the parties stipulated that counsel was deficient where counsel's
                  advice was based upon a misunderstanding of the legal requirements to
                  obtain a conviction. 566 U.S. „ 132 S. Ct. 1376, 1384 (2012). Here,
                  the parties did not stipulate that counsel was deficient, and there is no
                  allegation that counsel misunderstood the applicable law. Accordingly,
                  appellant failed to demonstrate by a preponderance of the evidence that
                  counsel's advice, at the time it was given, was objectively unreasonable.
                  We therefore conclude that the district court did not err in denying this
                  claim.
                               Second, appellant argues that counsel was ineffective for
                  failing to adequately investigate his mental health through a psychological
                  or psychiatric evaluation. Appellant has failed to demonstrate prejudice.
                  Appellant failed to produce an expert witness or report at his evidentiary
                  hearing to indicate what the results of an evaluation would have been.
                  Accordingly, appellant failed to demonstrate a reasonable probability of a
                  different outcome had counsel obtained a psychological or psychiatric


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    eo
                evaluation. We therefore conclude that the district court did not err in
                denying this claim.
                            For the foregoing reasons, we
                            ORDER the judgment of the district court AFFIRMED.




                                                  Saitta


                cc: Hon. Stefany Miley, District Judge
                     Lizzie R. Hatcher
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I94Th